Citation Nr: 0504165	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a brain tumor.

3.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 and July 2000 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of service connection for a headache disorder is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  Hypertension was manifested within one year of the 
veteran's discharge from active duty service.  

2.  A brain tumor was not manifested during the veteran's 
active duty service or for many years after discharge from 
service, nor is a brain tumor otherwise related to the 
veteran's active duty service.   


CONCLUSIONS OF LAW

1.  Hypertension is presumed to have been incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004). 

2.  Any current brain tumor, or residuals thereof, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 1999 
and July 2000 rating determinations, the March 2002 statement 
of the case, the August 2004 supplemental statement of the 
case, and the December 2003 VCAA letter, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
statements and supplemental statements of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the December 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision to deny the claims in June 
1999 and July 2000 came before notification of the veteran's 
rights under the VCAA.  It is arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating action on appeal was promulgated, the RO did provide 
notice to the claimant in December 2003 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, with regard to the hypertension and brain tumor 
issues, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record as it stands includes sufficient 
competent evidence and a VA examination is not necessary 
under 38 C.F.R. § 3.159(c)(4).  Moreover, all available 
pertinent records, in service, private, and VA, have been 
obtained.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board further notes that a portion of the veteran's 
service medical records appear to be missing.  If service 
medical records are presumed missing, the Board's obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102. 

Hypertension

The Board first notes that service connection was denied by 
rating decision in June 1999.  The record does not clearly 
show when the veteran was furnished notice of that 
determination.  The Board therefore declines to attach 
finality to that determination.  See generally 38 U.S.C.A. 
§ 7105.  Therefore, appellate review under a merits analysis 
is appropriate rather than under a new and material evidence 
analysis.  See generally 38 U.S.C.A. § 5108. 

As noted above, a portion of the veteran's service medical 
records is missing.  The available records include the 
veteran's service separation examination and report of 
medical history.  At the time of the veteran's September 1968 
service separation examination, normal findings were reported 
for the heart and vascular system.  The veteran's blood 
pressure was noted to be 120/78.  On his September 1968 
service separation report of medical history, the veteran 
checked the "no" boxes when asked if he had or had ever had 
palpitation or pounding chest or high or low blood pressure.  
In the physician's summary section of the report, it was 
noted that the veteran had a normal history.  

In a July 1999 statement in support of claim, the veteran's 
private physician, W. H., M.D., indicated that the veteran 
had been a patient of his since approximately 1969.  He noted 
that his clinic had moved in 1974 and that some clients 
records were lost or misplaced when he went into practice 
with three other physicians.  He indicated that the veteran's 
chart from 1969 to 1974 was one of those records.  Dr. H. 
noted that he had treated the veteran from 1969 through 1999 
for hypertension.  He stated that if he could be of any other 
assistance to please contact him.  

Although service medical records do not show that 
hypertension was manifested during service, Dr. H. has 
reported that was treating the veteran for hypertension 
beginning in 1969, but that records for that period have been 
lost.  There is no reason to question Dr. H's credibility, 
and it appears that the record does include medical reports 
from Dr. H. showing continued treatment over subsequent 
years.  Although the exact month that treatment began in 1969 
was not provided by Dr. H., the Board notes that the veteran 
was discharged in late 1968.  Resolving all reasonable doubt 
in the veteran's favor, the Board finds that hypertension was 
manifested within one year of the veteran's discharge from 
service and that service connection on a presumptive basis is 
therefore warranted. 

Brain Tumor

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

At the time of the veteran's September 1968 service 
separation examination, normal findings were reported for the 
head, face, neck, scalp, eyes and ears.  On his September 
1968 service separation report of medical history, the 
veteran checked the "no" boxes when asked if he had or had 
ever had any tumors, growths, cysts, or cancer.  The veteran 
also checked the "no" boxes when asked if he had a history 
of a head injury, eye trouble, or ear nose or throat trouble.  
In the physician's summary section of the report, it was 
noted that the veteran had a normal history.

There were no complaints or findings of a brain tumor or 
other problems with the head in the years immediately 
following service.  In his July 1999 letter, Dr. H. also made 
no reference to treatment for a brain tumor or head problems 
in the years immediately following service.  

The veteran was hospitalized in May 1977 with complaints of 
headaches for approximately one year.  The headaches were 
noted to be daily and would come on at any time.  On the day 
he was admitted, the veteran had a severe sudden occipital 
headache which spread over the bifrontal area.  While 
hospitalized. the veteran had the following surgical 
procedures:  a bilateral ventricular peritoneal shunt; a 
ventriculogram; a cerebral angiogram; and a right frontal 
craniotomy.  Discharge diagnoses of colloid cyst of the third 
ventricle, obstructive hydrocephalus, and aseptic meningitis 
were rendered.  

Service connection is not warranted for a brain tumor or 
residuals thereof.  

At the time of the veteran's September 1968 service 
separation examination, normal findings were reported for the 
head, face, neck, scalp, eyes and ears.  Moreover, on his 
September 1968 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had any tumors, growths, cysts, or cancer.  The 
veteran also checked the "no" boxes when asked if he had a 
history of a head injury, eye trouble, or ear nose or throat 
trouble.  In the physician's summary section of the report, 
it was noted that the veteran had a normal history.  
Furthermore, there were no complaints or findings of a brain 
tumor in the years immediately following service.  Moreover, 
the veteran's private physician, in his July 1999 letter, 
made no reference to a brain tumor.  The first objective 
medical finding of a brain tumor did not occur until May 
1977.  In the summary discharge report, it was noted that the 
veteran had been complaining of headaches for about one year.  

There has also been no objective medical evidence submitted 
relating the veteran's brain tumor to his period of service.  
The Board does not doubt the sincerity of the appellant's 
belief that his brain tumor is related to service, including 
as a result of his exposure to Agent Orange.  However, as he 
has not been shown to be a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

There is nothing in the medical evidence suggesting that that 
what has been referred to as the veteran's brain tumor was 
one of the disorders listed under those for which service 
connection can be granted based upon exposure to Agent 
Orange.  Moreover, there has been no objective medical 
evidence otherwise suggesting any link to service or exposure 
to Agent Orange.  

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  


ORDER

Entitlement to service connection for hypertension is 
warranted.  To this extent, the appeal is granted.   

Entitlement to service connection for a brain tumor is not 
warranted.  To this extent, the appeal is denied.   


REMAND

As to the issue of service connection for headaches, the 
Board notes that service connection is warranted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that service connection is now currently in 
effect for PTSD and hypertension.  It is unclear whether the 
veteran suffers from a headache disorder associated with 
either the PTSD or the hypertension.  Appropriate development 
is therefore necessary. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO, after obtaining the proper 
authorization for the veteran, should 
obtain and associate with claims folder 
copies of all treatment records of the 
veteran from Kaiser Permanente, 10800 
Magnolia Ave., Riverside, CA 92505, from 
1999 to the present.  

2.  The RO should schedule the veteran 
for appropriate VA examination(s) to 
determine the nature and etiology of any 
current headache disorder.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner(s) for review.  
The examiner(s) should clearly indicate 
whether the veteran suffers from a 
headache disability (separate and apart 
from any headaches that may be symptoms 
of hypertension or PTSD).  If so, the 
examiner should offer an opinion as to 
whether such headache disability is 
proximately due to or caused by, or has 
been aggravated by, the service-connected 
PTSD or hypertension. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


